Title: To James Madison from Thomas Jefferson, 28 October 1785
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Fontainebleau Oct. 28. 1785.
Seven o’clock, and retired to my fireside, I have determined to enter into conversation with you; this is a village of about 5000 inhabitants, when the court is not here and 20,000 when they are, occupying a valley thro’ which runs a brook, and on each side of it a ridge of small mountains most of which are naked rock. The king comes here, in the fall always, to hunt. His court attend him, as do also the foreign diplomatic corps. But as this is not indispensably required, & my finances do not admit the expence of a continued residence here, I propose to come occasionally to attend the king’s levees, returning again to Paris, distant 40 miles. This being the first trip, I set out yesterday morning to take a view of the place. For this purpose I shaped my course towards the highest of the mountains in sight, to the top of which was about a league. As soon as I had got clear of the town I fell in with a poor woman walking at the same rate with myself & going the same course.

Wishing to know the condition of the labouring poor I entered into conversation with her, which I began by enquiries for the path which would lead me into the mountain; & thence proceeded to enquiries into her vocation, condition & circumstance. She told me she was a day labourer, at 8. sous or 4 d. sterling the day; that she had two children to maintain, & to pay a rent of 30 livres for her house (which would consume the hire of 75 days) that often she could get no emploiment, and of course was without bread. As we had walked together near a mile & she had so far served me as a guide, I gave her, on parting, 24 sous. She burst into tears of a gratitude which I could perceive was unfeigned, because she was unable to utter a word. She had probably never before received so great an aid. This little attendrissement, with the solitude of my walk led me into a train of reflections on that unequal division of property which occasions the numberless instances of wretchedness which I had observed in this country & is to be observed all over Europe. The property of this country is absolutely concentered in a very few hands, having revenues of from half a million of guineas a year downwards. These employ the flower of the country as servants, some of them having as many as 200 domestics, not labouring. They employ also a great number of manufacturers, & tradesmen, & lastly the class of labouring husbandmen. But after all these comes the most numerous of all the classes, that is, the poor who cannot find work. I asked myself what could be the reason that so many should be permitted to beg who are willing to work, in a country where there is a very considerable proportion of uncultivated lands? These lands are kept idle mostly for the sake of game. It should seem then that it must be because of the enormous wealth of the proprietors which places them above attention to the increase of their revenues by permitting these lands to be laboured. I am conscious that an equal division of property is impracticable. But the consequences of this enormous inequality producing so much misery to the bulk of mankind, legislators cannot invent too many devices for subdividing property, only taking care to let their subdivisions go hand in hand with the natural affections of the human mind. The descent of property of every kind therefore to all the children, or to all the brothers & sisters, or other relations in equal degree is a politic measure, and a practicable one. Another means of silently lessening the inequality of property is to exempt all from taxation below a certain point, & to tax the higher portions of property in geometrical progression as they rise. Whenever there is in any country, uncultivated lands and unemployed poor, it is clear that the laws of property have been so far extended as to violate natural right. The earth is given as a common stock for man to labour & live on. If, for the encouragement of industry we allow it to be appropriated, we must take care that other employment be furnished to those excluded from the appropriation. If we do not the fundamental right to labour the earth returns to the unemployed. It is too soon yet in our country to say that every man who can not find employment but who can find uncultivated land, shall be at liberty to cultivate it, paying a moderate rent. But it is not too soon to provide by every possible means that as few as possible shall be without a little portion of land. The small landholders are the most precious part of a state.
The next object which struck my attention in my walk was the deer with which the wood abounded. They were of the kind called Cerfs and are certainly of the same species with ours. They are blackish indeed under the belly, & not white as ours, & they are more of the chesnut red. But these are such small differences as would be sure to happen in two races from the same stock, breeding separately a number of ages. Their hares are totally different from the animal we call by that name: but their rabbet is almost exactly like him. The only difference is in their manners; the land on which I walked for sometime being absolutely reduced to a honeycomb by their burrowing. I think there is no instance of ours burrowing. After descending the hill again I saw a man cutting fern. I went to him under pretence of asking the shortest road to the town, & afterwards asked for what use he was cutting fern. He told me that this part of the country furnished a great deal of fruit to Paris. That when packed in straw it acquired an ill taste, but that dry fern preserved it perfectly without communicating any taste at all. I treasured this observation for the preservation of my apples on my return to my own country. They have no apple here to compare with our Newtown pipping. They have nothing which deserves the name of a peach; there being not sun enough to ripen the plumbpeach & the best of their soft peaches being like our autumn peaches. Their cherries & strawberries are fair, but I think less flavoured. Their plumbs I think are better; so also the gooseberries, and the pears infinitely beyond any thing we possess. They have no grape better than our sweet-water. But they have a succession of as good from very early in the summer till frost. I am tomorrow to go to mr Malsherbes (an uncle of the Chevalr. Luzerne’s) about 7. leagues from hence, who is the most curious man in France as to his trees. He is making for me a collection of the vines from which the Burgundy, Champagne, Bourdeaux, Frontignac, and other the most valuable wines of this country are made. Another gentleman is collecting for me the best eating grapes, including what we call the raisin. I propose also to endeavor to colonise their hare, rabbet, red & grey partridge, pheasants of different kinds, & some other birds. But I find that I am wandering beyond the limits of my walk & will therefore bid you Adieu. Yours affectionately
Th: Jefferson
